 
Exhibit 10.2
 
[lake_ex102000.jpg]
 
 
SECURITY AGREEMENT
 

1. THE SECURITY. The undersigned Lakeland Industries, Inc., a Delaware
corporation (the “Pledgor") hereby assigns and grants to Bank of America, N.A.,
its successors and assigns (“BANA”), and to Bank of America Corporation and its
subsidiaries and affiliates (BANA and all such secured parties, collectively,
the "Bank") a security interest in the following described property now owned or
hereafter acquired by the Pledgor (the "Collateral"):
 
(a) All accounts, and all chattel paper, instruments, deposit accounts, letter
of credit rights, and general intangibles related thereto; and all returned or
repossessed goods which, on sale or lease, resulted in an account.
 
(b) All inventory.
 
(c) All equipment now owned or hereafter acquired by the Pledgor.
 
(d) All of the Pledgor’s deposit accounts with the Bank. The Collateral shall
include any renewals or rollovers of the deposit accounts, any successor
accounts, and any general intangibles and choses in action arising therefrom or
related thereto.
 
(e) All instruments, chattel paper, documents, certificates of deposit,
securities and investment property of every type.
 
(f) All general intangibles. The Collateral shall include all good will
connected with or symbolized by any of such general intangibles.
 
(g) All negotiable and nonnegotiable documents of title covering any Collateral.
 
(h) All accessions, attachments and other additions to the Collateral, and all
tools, parts and equipment used in connection with the Collateral.
 
(i) All substitutes or replacements for any Collateral, all cash or non-cash
proceeds (including insurance proceeds), products, rents and profits of the
Collateral, and all income, benefits and property receivable on account of the
Collateral, and all supporting obligations covering any Collateral.
 
(j) All books, data and records pertaining to any Collateral, whether in the
form of a writing, photograph, microfilm or electronic media, including but not
limited to any computer-readable memory and any computer software necessary to
process such memory ("Books and Records").
 
2. THE INDEBTEDNESS. The obligations secured by this Agreement are the payment
and performance of (a) all present and future Indebtedness of the Pledgor to the
Bank; (b) all obligations of the Pledgor and rights of the Bank under this
Agreement; and (c) all present and future obligations of the Pledgor to the Bank
of other kinds. Each party obligated under any Indebtedness is referred to in
this Agreement as a “Debtor.” "Indebtedness" is used in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities of
the Debtor, now or hereafter existing, absolute or contingent, liquidated or
unliquidated, determined or undetermined, voluntary or involuntary, including
under any swap, derivative, foreign exchange, hedge, or other arrangement
(“Swap”), deposit, treasury management or other similar transaction or
arrangement, and whether the Debtor may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable. "Indebtedness" secured by the Collateral of such Pledgor shall
not include obligations arising under any Swap to which it is not party if, and
to the extent that, all or a portion of the guaranty by such Pledgor to the Bank
of, or the grant by such Pledgor of a security interest to the Bank to secure,
such Swap, would violate the Commodity Exchange Act (7 U.S.C., Sec. 1. et. seq.)
by virtue of such Pledgor’s failure to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guaranty
or grant of such security interest becomes effective with respect to such Swap.
 
Security Agreement
1

 
 

Except as otherwise agreed in writing by the Bank and the Pledgor, if the
Indebtedness includes, now or hereafter, any Special Flood Zone Loan, then the
following shall apply: The Special Flood Zone Loan shall not be secured under
this Agreement by any Collateral which would constitute “contents” located
within the Flood Zone Improvements. For the purposes of this subparagraph, (a)
“Flood Zone Improvements” means any “improved” real property that is located
within a Special Flood Hazard Area; (b) a “Special Flood Zone Loan” means a loan
or line of credit which is secured by Flood Zone Improvements; and (c) the terms
“improved” real property, “Special Flood Hazard Area,” and “contents” shall have
the meaning ascribed to them by the Flood Disaster Protection Act of 1973, 42
U.S.C. § 4001 et seq., and implementing regulations, 44 C.F.R. Parts 59 et seq.,
and/or the Federal Emergency Management Agency (“FEMA”).
 
3. PLEDGOR'S COVENANTS. The Pledgor represents, covenants and warrants that
unless compliance is waived by the Bank in writing:
 
(a) The Pledgor agrees: (i)  to indemnify the Bank against all losses, claims,
demands, liabilities and expenses of every kind caused by any Collateral;
(ii) to permit the Bank to exercise its rights under this Agreement; (iii) to
execute and deliver such documents as the Bank deems necessary to create,
perfect and continue the security interests contemplated by this Agreement; (iv)
not to change its name (including, for an individual, the Pledgor’s name on any
driver’s license or special identification card issued by any state), and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered or its business
structure without giving the Bank at least 30 days prior written notice; (v) not
to change the places where the Pledgor keeps any Collateral or the Pledgor's
Books and Records concerning the Collateral without giving the Bank prior
written notice of the address to which the Pledgor is moving same; and (vi) to
cooperate with the Bank in perfecting all security interests granted by this
Agreement and in obtaining such agreements from third parties as the Bank deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights under this Agreement.
 
(b) The Pledgor agrees with regard to the Collateral, unless the Bank agrees
otherwise in writing: (i) that the Bank is authorized to file financing
statements in the name of the Pledgor to perfect the Bank's security interest in
the Collateral; (ii) that the Bank is authorized to notify any account debtors,
any buyers of the Collateral, or any other persons of the Bank's interest in the
Collateral, (iii) where applicable, to operate the Collateral in accordance with
all applicable statutes, rules and regulations relating to the use and control
of the Collateral, and not to use any Collateral for any unlawful purpose or in
any way that would void any insurance required to be carried; (iv) not to remove
the Collateral from the Pledgor's premises except in the ordinary course of the
Pledgor's business; (v) to pay when due all license fees, registration fees and
other charges in connection with any Collateral; (vi) not to permit any lien on
the Collateral, including without limitation, liens arising from repairs to or
storage of the Collateral, except in favor of the Bank; (vii) not to sell,
hypothecate or dispose of, nor permit the transfer by operation of law of, any
Collateral or any interest in the Collateral, except sales of inventory to
buyers in the ordinary course of the Pledgor's business; (viii) to permit the
Bank to inspect the Collateral at any time; (ix) to keep, in accordance with
generally accepted accounting principles, complete and accurate Books and
Records regarding all the Collateral, and to permit the Bank to inspect the same
and make copies at any reasonable time; (x) if requested by the Bank, to receive
and use reasonable diligence to collect the Collateral consisting of accounts
and other rights to payment and proceeds, in trust and as the property of the
Bank, and to immediately endorse as appropriate and deliver such Collateral to
the Bank daily in the exact form in which they are received together with a
collection report in form satisfactory to the Bank; (xi) not to commingle the
Collateral, or collections with respect to the Collateral, with other property;
(xii) to give only normal allowances and credits and to advise the Bank thereof
immediately in writing if they affect any rights to payment or proceeds in any
material respect; (xiii) from time to time, when requested by the Bank, to
prepare and deliver a schedule of all the Collateral subject to this Agreement
and to assign in writing and deliver to the Bank all accounts, contracts, leases
and other chattel paper, instruments, and documents; (xiv) in the event the Bank
elects to receive payments or rights to payment or proceeds hereunder, to pay
all reasonable third-party expenses actually incurred by the Bank, including
expenses of accounting, correspondence, collection efforts, reporting to account
or contract debtors, filing, recording, record keeping and other expenses; and
(xv) to provide any service and do any other acts which may be necessary to
maintain, preserve and protect all the Collateral and, as appropriate and
applicable, to keep all the Collateral in good and saleable condition, to deal
with the Collateral in accordance with the standards and practices adhered to
generally by users and manufacturers of like property, and to keep all the
Collateral free and clear of all defenses, rights of offset and counterclaims.
.

Security Agreement
2

 
 

(c) If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, the Pledgor shall immediately deliver such document
to the Bank, together with any necessary endorsements.
 
(d) The Pledgor will maintain and keep in force all risk insurance covering the
Collateral against fire, theft, liability and extended coverages (including
without limitation flood, windstorm coverage and hurricane coverage as
applicable), to the extent that any Collateral is of a type which can be so
insured. Such insurance shall be in form, amounts, coverages and basis
reasonably acceptable to the Bank, shall require losses to be paid on a
replacement cost basis, shall be issued by insurance companies acceptable to the
Bank and include a lender loss payable endorsement and additional insured
endorsement in favor of the Bank in a form acceptable to the Bank. Upon the
request of the Bank, the Pledgor will deliver to the Bank a copy of each
insurance policy, or, if permitted by the Bank, a certificate of insurance
listing all insurance in force. Unless the Pledgor provides the Bank with
satisfactory evidence of the insurance coverage required hereby, the Bank may
purchase insurance at the Pledgor’s expense to protect the Bank’s interest in
the Collateral. This insurance may, but need not, protect the interests of the
Pledgor. The coverage that the Bank purchases may not pay any claim that the
Pledgor makes or any claim that is made against the Pledgor in connection with
the Collateral. The Pledgor may later cancel any insurance purchased by the
Bank, but only after providing the Bank with satisfactory evidence that the
Pledgor has obtained insurance as required hereby. If the Bank purchases
insurance of the Collateral, the Pledgor will be responsible for the costs of
that insurance, including interest thereon at the highest default rate provided
in the Indebtedness and any other charges which the Bank may impose in
connection with the placement of the insurance until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the outstanding principal balance of the Indebtedness, shall bear
interest at the default rate as provided above, and shall be payable upon
demand. The costs of the insurance may be more than the cost of insurance the
Pledgor may be able to obtain on its own.
 
(e) The Pledgor will not attach any Collateral to any real property or fixture
in a manner which might cause such Collateral to become a part thereof unless
the Pledgor first obtains the written consent of any owner, holder of any lien
on the real property or fixture, or other person having an interest in such
property to the removal by the Bank of the Collateral from such real property or
fixture. Such written consent shall be in form and substance acceptable to the
Bank and shall provide that the Bank has no liability to such owner, holder of
any lien, or any other person.
 
(f) The Pledgor shall not withdraw funds from any deposit account which is part
of the Collateral without the Bank's prior written consent.
 
4. BANK RIGHTS. The Pledgor appoints the Bank its attorney in fact to perform
any of the following rights, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
the Bank's officers and employees, or any of them, whether or not the Pledgor is
in default: (a) to perform any obligation of the Pledgor hereunder in the
Pledgor's name or otherwise; (b) to release persons liable on the Collateral and
to give receipts and acquittances and compromise disputes; (c) to release or
substitute security; (d) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like documents to perfect, preserve or release
the Bank's interest in the Collateral; (e) to take cash, instruments for the
payment of money and other property to which the Bank is entitled; (f) to verify
facts concerning the Collateral by inquiry of obligors thereon, or otherwise, in
its own name or a fictitious name; (g) to endorse, collect, deliver and receive
payment under instruments for the payment of money constituting or relating to
the Collateral; (h) to prepare, adjust, execute, deliver and receive payment
under insurance claims, and to collect and receive payment of and endorse any
instrument in payment of loss or returned premiums or any other insurance refund
or return, and to apply such amounts received by the Bank, at the Bank's sole
option, toward repayment of the Indebtedness or, where appropriate, replacement
of the Collateral; (i) to enter onto the Pledgor's premises in inspecting the
Collateral; (j) to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Indebtedness; (j) to preserve or release the interest evidenced by chattel paper
to which the Bank is entitled and to endorse and deliver any evidence of title;
and (k) to do all acts and things and execute all documents in the name of the
Pledgor or otherwise, deemed by the Bank as necessary, proper and convenient in
connection with the preservation, perfection or enforcement of its rights.
 
Security Agreement
3

 
 

5. DEFAULTS. Any one or more of the following shall be a default hereunder:
 
(a) The occurrence of any defined or described event of default under, or any
default in the performance of or compliance with any obligation, agreement,
representation, warranty, or other provision contained in (i) this Agreement, or
(ii) any other contract or instrument evidencing the Indebtedness.
 
(b) Any involuntary lien of any kind or character attaches to any Collateral,
except for liens for taxes not yet due.
 
6. BANK'S REMEDIES AFTER DEFAULT. In the event of any default, the Bank may do
any one or more of the following, to the extent permitted by law:
 
(a) Declare any Indebtedness immediately due and payable, without notice or
demand.
 
(b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.
 
(c) Enforce the security interest of the Bank in any deposit account of the
Pledgor maintained with the Bank by applying such account to the Indebtedness.
 
(d) Require the Pledgor to obtain the Bank's prior written consent to any sale,
lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.
 
(e) Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Bank in kind.
 
(f) Require the Pledgor to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Bank's exclusive
control.
 
(g) Give notice to others of the Bank's rights in the Collateral, to enforce or
forebear from enforcing the same and make extension and modification agreements.
 
(h) Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Bank at a place designated by the Bank.
 
(i) Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor's equipment, if the Bank deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.
 
(j) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Pledgor irrevocably authorizes the Bank to endorse or
sign the Pledgor's name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Pledgor
and remove therefrom any payments and proceeds of the Collateral.
 
(k) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.
 
Security Agreement
4

 
 

(l) Intentionally Omitted.
 
(m) Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.
 
(n) Take such measures as the Bank may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the Bank
as the Pledgor's attorney-in-fact to perform all acts and execute all documents
in connection therewith.
 
(o) Without notice or demand to the Pledgor, set off and apply against any and
all of the Indebtedness any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by the Bank or any of the Bank's agents or affiliates to or for the credit
of the account of the Pledgor or any guarantor or endorser of the Pledgor's
Indebtedness.
 
(p) Exercise all rights, powers and remedies which the Pledgor would have, but
for this Agreement, with respect to all Collateral.
 
(q) Receive, open and read mail addressed to the Pledgor.
 
(r) Resort to the Collateral under this Agreement, and any other collateral
related to the Indebtedness, in any order.
 
(s) Exercise any other remedies available to the Bank at law or in equity.
 
7. MISCELLANEOUS.
 
(a) Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Bank to enforce any provision shall not preclude the Bank from
enforcing any such provision thereafter.
 
(b) The Pledgor shall, at the request of the Bank, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Bank may reasonably deem necessary.
 
(c) All notes, security agreements, subordination agreements and other documents
executed by the Pledgor or furnished to the Bank in connection with this
Agreement must be in form and substance satisfactory to the Bank.
 
(d) Governing Law. Except to the extent that any law of the United States may
apply, this Agreement shall be governed and interpreted according to the laws of
Alabama (the “Governing Law State”), without regard to any choice of law, rules
or principles to the contrary.  Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of the Bank under federal law.
 
(e) All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.
 
Security Agreement
5

 
 

(f) All terms not defined herein are used as set forth in the Uniform Commercial
Code.
 
(g) The Pledgor shall pay to the Bank immediately upon demand the full amount of
all payments, advances, and expenses, including reasonable attorneys' fees,
expended or incurred by the Bank in connection with (a) the perfection and
preservation of the Collateral or the Bank's interest therein, and (b) the
realization, enforcement and exercise of any right, power, privilege or remedy
conferred by this Agreement, relating to the Pledgor, or in any way affecting
any of the Collateral or the Bank's ability to exercise any of its rights or
remedies with respect to the Collateral.
 
(h) In the event the Bank seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor irrevocably waives any bonds and any
surety or security relating thereto that may be required by applicable law as an
incident to such possession, and waives any demand for possession prior to the
commencement of any such suit or action.
 
(i) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions.
 
(j) This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties, and may be amended or modified only in writing signed by the Bank and
the Pledgor.
 
(k) The secured parties covered by this Agreement include BANA as well as Bank
of America Corporation and its subsidiaries and affiliates. Such secured parties
are collectively referred to as the “Bank.” If, from time to time, any of the
Indebtedness covered by this Agreement includes obligations to entities other
than BANA, then BANA shall act as collateral agent for itself and all such other
secured parties. BANA shall have the right to apply proceeds of the Collateral
against debts, obligations or liabilities constituting all or part of the
Indebtedness in such order as BANA may determine in its sole discretion, unless
otherwise agreed by BANA and one or more of the other secured parties.
 
 (l) Acknowledgement Regarding Any Supported QFCs. To the extent that this
Agreement and any document executed in connection with this Agreement
(collectively, “Loan Documents”) provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the Governing Law State and/or of the United States or any other state of the
United States):
 
(i) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.
 

Security Agreement
6

 
 

(ii) As used in this paragraph, the following terms have the following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
8. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
9. Notices. Unless otherwise provided in this Agreement or in another agreement
between the Bank and the Pledgor, all notices required under this Agreement
shall be personally delivered or sent by first class mail, postage prepaid, or
by overnight courier, to the addresses on the signature page of this Agreement,
or sent by facsimile to the fax number(s) listed on the signature page, or to
such other addresses as the Bank and the Pledgor may specify from time to time
in writing (any such notice a “Written Notice”). Written Notices shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, (ii) if telecopied, when
transmitted, or (iii) if hand-delivered, by courier or otherwise (including
telegram, lettergram or mailgram), when delivered. In lieu of a Written Notice,
notices and/or communications from the Bank to the Pledgor may, to the extent
permitted by law, be delivered electronically (i) by transmitting the
communication to the electronic address provided by the Pledgor or to such other
electronic address as the Pledgor may specify from time to time in writing, or
(ii) by posting the communication on a website and sending the Pledgor a notice
to the Pledgor’s postal address or electronic address telling the Pledgor that
the communication has been posted, its location, and providing instructions on
how to view it (any such notice, an “Electronic Notice”). Electronic Notices
shall be effective when the communication, or a notice advising of its posting
to a website, is sent to the Pledgor’s electronic address.
 
Security Agreement
7

 
 

10. Amendments. This Agreement may only be amended by a writing signed by the
parties hereto; which, to the extent expressly agreed to by the Bank in its
discretion, may include being amended by an Electronic Record signed by the
parties hereto using Electronic Signatures pursuant to the terms of this
Agreement.
 
11. Electronic Records and Signatures. This Agreement and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”), including Communications required to be in writing, may, if
agreed by the Bank, be in the form of an Electronic Record and may be executed
using Electronic Signatures, including, without limitation, facsimile and/or
.pdf. The Pledgor agrees that any Electronic Signature (including, without
limitation, facsimile or .pdf) on or associated with any Communication shall be
valid and binding on the Pledgor to the same extent as a manual, original
signature, and that any Communication entered into by Electronic Signature, will
constitute the legal, valid and binding obligation of the Pledgor enforceable
against the Pledgor in accordance with the terms thereof to the same extent as
if a manually executed original signature was delivered to the Bank. Any
Communication may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Bank of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Bank may, at its option, create one
or more copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
Bank’s business, and destroy the original paper document. All Communications in
the form of an Electronic Record, including an Electronic Copy, shall be
considered an original for all purposes, and shall have the same legal effect,
validity and enforceability as a paper record. Notwithstanding anything
contained herein to the contrary, the Bank is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Bank pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (a) to the extent the Bank has agreed to accept such
Electronic Signature, the Bank shall be entitled to rely on any such Electronic
Signature purportedly given by or on behalf of any Pledgor without further
verification and (b) upon the request of the Bank any Electronic Signature shall
be promptly followed by a manually executed, original counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
 
 
Security Agreement
8

 
 
The parties executed this Agreement as of June 25, 2020, intending to create an
instrument executed under seal.
  

Bank:
 
Bank of America, N.A.
 

By: /s/ J. Brooks Emory IV
J. Brooks Emory IV, VP, Senior Relationship Manager
  

Address for Notices:
Bank of America
NC1-001-05-13
One Independence Center
101 North Tryon Street
Charlotte, NC 28255-0001
 
Pledgor:
 
Lakeland Industries, Inc.
  

By: /s/ Allen Dillard
(Seal)
Allen Dillard, Chief Financial Officer
 

Address for Notices:
202 Pride Lane SW
Decatur, AL 35603
Attn: Allen Dillard
aedillard@lakeland.com
  

 
Security Agreement
9
